Wendell L. Griffen, Judge, concurring. I fully support our decision to dismiss this appeal for the reasons stated in Judge Arey’s opinion. My separate opinion is written to express my concern and disappointment about the failure of the Arkansas Department of Human Services to file a brief. As the principal opinion indicates, this case involved an appeal from a decision to remove three children from the custody of their father after the chancellor found that removal was in their best interest and necessary to protect their health and welfare. The chancellor’s decision was made at the urging of the Department of Human Services and a guardian ad litem. However, the Department has not favored us with a brief to support the action taken at its urging. The Department is the governmental entity with explicit responsibility to act as advocate for the interest of children in proceedings of this nature. One would think that a decision to seek the removal of children from the custody of a parent because of governmental concern for their safety and welfare would carry with it a responsibility to maintain that concern after a favorable ruling has been appealed. Aside from the need to have the public interest represented, the children affected by the decision deserve something more than what the Department provided them in this appeal, which was nothing. The Department’s failure to file briefs in similar instances has been a subject of concern in other cases. See Gregg v. Arkansas Dep’t of Human Servs., 58 Ark. App. 337, 952 S.W.2d 183 (1997). See also Brown v. Arkansas Dep’t of Human Servs., 330 Ark. 497, 954 S.W.2d 270 (1997). One wonders how many more situations will occur before the people responsible for advocating the public interest in child safety and welfare cases decide to do the job for which they are being paid.